COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 



 
CLIFTON EUGENE FAIN,
 
                            Appellant,
 
v.
 
 
THE STATE OF
  TEXAS,
 
                            Appellee.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 ' 
 


 
 
                No. 08-02-00221-CR
 
Appeal from the
 
83rd District Court
 
of Pecos County, Texas 
 
(TC# 1573) 
 



 
O P I N I O N
 
Clifton Eugene Fain gave notice of
appeal on April 15, 2002.  On May 24, the
Clerk of this Court informed appellant that his notice of appeal was not timely
perfected and that this Court lacked jurisdiction over the appeal.  Appellant was given notice of our intent to
dismiss and was given until June 3 to correct any deficiencies.
The order appellant wishes to appeal
was signed February 6.  Therefore,
appellant was required to file his notice of appeal by March 8.  See Tex.
R. App. P.  26.2(a)(1).  Notice was not given until April 15, however,
and notice was untimely.




In response to our letter, appellant
filed on June 5, a motion for out-of-time appeal.  He brought the motion pursuant to Tex. R. App. P. 26.3 and 10.5(b).  Such a motion would only allow this Court to
extend the deadline for filing notice of appeal if it had been brought within
fifteen days after the deadline to file notice of appeal, or, in this case by
March 23.  Thus, appellant=s motion for out-of-time appeal did
not extend the deadline for giving notice of appeal, and we do not believe that
appellant has given a reasonable explanation for his late notice.
The jurisdiction of this Court is
invoked by giving timely and proper notice of appeal.  White v. State, 61 S.W.3d 424, 427-28
(Tex. Crim. App. 2001).  If jurisdiction
is not properly invoked, we are without power to act.  Id. at 428.  Here, appellant=s notice of appeal was not
timely.  Therefore, we dismiss this
appeal for want of jurisdiction.
 
                                                                        

SUSAN
LARSEN, Justice
June 20, 2002
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)